UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 09-1144


NATHANIEL C. RILEY, II,

                  Plaintiff - Appellant,

             v.

MARK BOURDON;     CHARLES   M.    CONDON;   HENRY   MCMASTER;   DAVID
SWACKY,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Henry M. Herlong, Jr., Senior
District Judge. (2:08-cv-03899-HMH)


Submitted:    July 23, 2009                     Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nathaniel C. Riley, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathaniel C. Riley, II, appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

The   district      court    referred       this     case    to    a    magistrate       judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                                The magistrate

judge recommended that relief be denied and advised Riley that

failure      to     file      specific,           timely      objections            to    this

recommendation could waive appellate review of a district court

order    based     upon     the    recommendation.           Despite         this    warning,

Riley    failed     to    file      specific       objections      to       the    magistrate

judge’s recommendation.

            The      timely        filing     of     specific          objections        to    a

magistrate        judge’s     recommendation          is     necessary        to     preserve

appellate review of the substance of that recommendation when

the     parties      have         been   warned       of     the        consequences          of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                 Riley

has waived appellate review by failing to timely file specific

objections       after    receiving         proper    notice.           Accordingly,          we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions        are     adequately       presented         in    the    materials

before    the     court     and    argument       would     not   aid       the    decisional

process.

                                                                                     AFFIRMED
                                              2